
	
		II
		111th CONGRESS
		2d Session
		S. 3417
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit offshore aquaculture until 3 years after the
		  submission of a report on the impacts of offshore aquaculture, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Research in Aquaculture
			 Opportunity and Responsibility Act of 2010.
		2.DefinitionsIn this Act:
			(1)Aquatic
			 speciesThe term aquatic species means all species
			 that are propagated, reared, or grown in salt or brackish water, including
			 finfish, mollusks, crustaceans, algae, and all forms of marine life, other than
			 sea turtles, marine mammals, and birds.
			(2)Coastal
			 StateThe term coastal State means—
				(A)a State in, or
			 bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, or
			 Long Island Sound; and
				(B)Puerto Rico, the
			 Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, the
			 Trust Territories of the Pacific Islands, and American Samoa.
				(3)CoastlineThe
			 term coastline means the line of ordinary low water along that
			 portion of the coast that is in direct contact with the open sea and the line
			 marking the seaward limit of inland waters.
			(4)Exclusive
			 economic zone
				(A)DefinitionThe
			 term exclusive economic zone means, unless otherwise specified by
			 the President in the public interest in a writing published in the Federal
			 Register, a zone, the outer boundary of which is 200 nautical miles from the
			 baseline from which the breadth of the territorial sea is measured, except as
			 established by a maritime boundary treaty in force, or being provisionally
			 applied by the United States or, in the absence of such a treaty where the
			 distance between the United States and another nation is less than 400 nautical
			 miles, a line equidistant between the United States and the other nation.
			 Without affecting any Presidential Proclamation with regard to the
			 establishment of the United States territorial sea or exclusive economic zone,
			 the inner boundary of that zone is—
					(i)a
			 line coterminous with the seaward boundary (as defined in section 4 of the
			 Submerged Lands Act (43 U.S.C. 1312)) of each coastal State;
					(ii)a
			 line 3 marine leagues from the coastline of the Commonwealth of Puerto
			 Rico;
					(iii)a
			 line 3 geographical miles from the coastlines of American Samoa, the United
			 States Virgin Islands, and Guam;
					(iv)for the
			 Commonwealth of the Northern Mariana Islands—
						(I)its coastline,
			 until such time as the Commonwealth of the Northern Mariana Islands is granted
			 authority by the United States to regulate all fishing to a line seaward of its
			 coastline; and
						(II)upon the United
			 States grant of such authority, the line established by such grant of
			 authority; and
						(v)for
			 any possession of the United States not described in clause (ii), (iii), or
			 (iv), the coastline of such possession.
					(B)ConstructionNothing
			 in this paragraph may be construed as diminishing the authority of the
			 Department of Defense or the Department of the Interior.
				(5)Executive
			 agencyThe term Executive agency has the meaning
			 given that term in section 105 of title 5, United States Code.
			(6)Land-based
			 recirculating aquaculture systemThe term land-based
			 recirculating aquaculture system means any system, including
			 aquaponics, that is—
				(A)located on
			 land;
				(B)recirculates more
			 than 85 percent of the water used within the system;
				(C)involved in the
			 propagation and rearing of aquatic species; and
				(D)not located or
			 operated in open waters, including rivers, harbors, lakes, the exclusive
			 economic zone, or within nearshore waters under State or territorial
			 jurisdiction.
				(7)Offshore
			 aquacultureThe term offshore aquaculture—
				(A)means all
			 activities, including the placement or operation of an offshore aquaculture
			 facility, involved in the propagation and rearing, or attempted propagation and
			 rearing, of marine species in the exclusive economic zone, including ocean
			 ranching; and
				(B)does not
			 include—
					(i)salmon hatcheries
			 in the Pacific Northwest or Alaska;
					(ii)the cultivation
			 of mollusks, except cephalopods, or live rock in the exclusive economic
			 zone;
					(iii)exempted or
			 experimental fishing activities conducted under an exempted fish permit issued
			 pursuant to section 600.745 of title 50, Code of Federal Regulations (or
			 successor regulations); or
					(iv)the harvest of
			 native ornamental fish from existing oil or gas infrastructure.
					(8)Offshore
			 aquaculture facilityThe term offshore aquaculture
			 facility means—
				(A)an installation
			 or structure used, in whole or in part, for offshore aquaculture; or
				(B)an area of the
			 seabed or the subsoil used for offshore aquaculture of living organisms
			 belonging to sedentary species.
				(9)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Commerce.
			3.Prohibition on
			 offshore aquaculture
			(a)Prohibition on
			 offshore aquacultureNotwithstanding the provisions of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et
			 seq.), no head of an executive agency and no Regional Fishery Management
			 Council established under section 302 of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1852) may develop or approve any
			 rule, regulation, fishery management plan, or fishery management plan amendment
			 to permit or regulate offshore aquaculture until the date that is 3 years after
			 the date of the submission of the reports required by sections 5 and 6.
			(b)Application to
			 existing permitsAny permit issued by the head of an executive
			 agency prior to the date of the enactment of this Act to conduct offshore
			 aquaculture, including the siting or operation of offshore aquaculture
			 facilities, under the Magnuson-Stevens Fishery Conservation and Management Act
			 (16 U.S.C. 1801 et seq.) or any other Federal law shall cease to be valid on
			 the date of the enactment of this Act.
			4.Grants for
			 land-based aquacultureThe
			 Secretary and the Secretary of Agriculture shall each provide grants for
			 research related to land-based recirculating aquaculture systems.
		5.Report on
			 offshore aquaculture
			(a)Requirement for
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a report on offshore
			 aquaculture.
			(b)ContentThe
			 report required by subsection (a) shall include the following:
				(1)The results of a
			 comprehensive study on the potential environmental impacts to native fish
			 species resulting from the use of each technology currently used in any
			 offshore aquaculture operation around the world.
				(2)The results of a
			 study on the economic impacts of offshore aquaculture on land-based
			 recirculating aquaculture, other aquaculture operations, and on recreational
			 and commercial fishing, including economic impacts—
					(A)to fishing
			 operations and coastal communities throughout the United States; and
					(B)specific to
			 fishing operations and coastal communities in the Gulf of Mexico.
					(3)The
			 recommendations of the Secretary for regulatory guidelines to protect ocean
			 ecosystems from the impacts of offshore aquaculture, including guidelines
			 related to—
					(A)preventing—
						(i)pollution from
			 concentrated fish feces and uneaten food;
						(ii)parasites,
			 diseases, and their effects on native wildlife species;
						(iii)escape of
			 marine species from offshore aquaculture facilities;
						(iv)degradation of
			 wild stocks of marine species;
						(v)negative impacts
			 on commercial and recreational fishing;
						(vi)inefficient
			 reliance on wild forage fish to feed marine species in offshore aquaculture
			 facilities;
						(vii)the
			 inappropriate use of chemicals to treat parasites and disease in offshore
			 aquaculture; and
						(viii)negative
			 health impacts from consumption of marine species produced in offshore
			 aquaculture; and
						(B)allocation of
			 reconstruction costs in the event an offshore aquaculture facility is abandoned
			 or destroyed.
					6.Report on
			 land-based recirculating aquaculture systemsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary, in consultation with the Secretary of
			 Agriculture, shall submit to Congress a report on the economic potential of
			 land-based recirculating aquaculture systems, including—
			(1)an analysis of
			 the land and other resources required for such systems;
			(2)a description of
			 such systems that are in existence on the date of the enactment of this Act and
			 an analysis of the of the economic impact of such systems; and
			(3)an analysis of
			 the potential beneficial uses of residual products from algal technologies as
			 feed in fish aquaculture.
			
